DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et al. (U.S. Patent No.: 5,691,466), hereinafter referred to as Lawrence et al. ‘466.

Regarding claim 17, Lawrence et al. ‘466 disclose a method, comprising: receiving feedback (9) from a sensor (8) disposed in a conduit (10) on a suction side of a compressor (3) of a system, wherein the conduit is configured to convey a fluid to the compressor, and wherein the feedback is indicative of an amount of power consumed by an active sensor component (15) {as 

Regarding claim 18, Lawrence et al. ‘466 disclose the method of claim 17, comprising monitoring an amount of power consumed by a heating element (16) of the sensor, wherein the active sensor component comprises the heating element {see Col 6, lines 21-67 and Col 10, lines 3-17}.

Claim Rejections - 35 USC § 103
2.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. ‘466, in view of Zinsmeyer (U.S. Patent No.: 4,589,060), hereinafter referred to as Zinsmeyer ‘060.

Regarding claim 1, Lawrence et al. ‘466 disclose a liquid detection system, comprising: a sensor (8) disposed in a conduit (10) on a suction side of a compressor (3), wherein the conduit is configured to convey a fluid {as shown Fig. 2: Col 5, lines 21-30}; and a controller (7) communicatively coupled to the sensor, and wherein the controller is configured to: receive one or more indications (9) from the sensor of an amount of power consumed by an active sensor component (15) {as shown in Figs. 2 and 12: Col 5, lines 17-21 and  Col 9, line 45 through Col 10, line 65}; determine a presence of liquid in the fluid based at least on the one or more indications {see Col 10, lines 49-65}; and control a device (4b) based on the presence of liquid in the fluid {see Col 5, lines 17-59}. 
However, Lawrence et al. ‘466 fail to disclose the limitations of wherein the controller comprises a processor and a memory, wherein the memory is configured to store instructions to be performed by the processor.
Zinsmeyer ‘060 teaches: the concept of the controller comprises a processor (17) and a memory (18), wherein the memory is configured to store instructions to be performed by the processor {as shown in Fig. 1: Col 3, lines 56-64, Col 4, lines 33-44 and Col 5, lines 40-50}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lawrence et al. ‘466 controller by the controller of Zinsmeyer ‘060 so as to include the use a processor and a memory, wherein the memory is configured to store instructions to be performed by the processor, in order to facilitate receiving/storing data and displays.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Lawrence et al. ‘466 in view of Zinsmeyer ‘060 to obtain the invention as specified in claim 1.
Regarding claim 2, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 1, Lawrence et al. ‘466 disclose wherein the sensor is a thermal flow sensor (15/16) {see Fig. 12: Col 10, lines 3-65}.  

Regarding claim 3, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 2, Lawrence et al. ‘466 disclose wherein a tip portion of the thermal flow sensor comprises the active sensor component (15), and wherein the active sensor component comprises a heating element (16) {see Fig. 12: Col 10, lines 3-65}.  

Regarding claim 4, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 3, Lawrence et al. ‘466 disclose wherein the thermal flow sensor is configured to monitor the amount of power consumed by the heating element to maintain a temperature set point {see Col 10, lines 14-17 and lines 49-65}.  

Regarding claim 5, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 1, Lawrence et al. ‘466 disclose wherein the controller is configured to control the device based on the presence of liquid in the fluid, such that the presence of liquid in the fluid is reduced {see Col 5, lines 17-67}.  
 
Regarding claim 6, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 1, Lawrence et al. ‘466 as modified by Zinsmeyer ‘060 further discloses the limitations of wherein the device comprises a capacity control device (12) located upstream of the compressor, wherein the capacity control device is configured to adjust a flow of the fluid through the compressor {as shown in Fig. 1: Col 3, lines 3-6 and lines 45-64}. 
 
Regarding claim 7, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 6, Lawrence et al. ‘466 as modified by Zinsmeyer ‘060 further discloses the limitations of wherein the controller is configured to adjust an actuator (14) of the capacity control device to reduce a flow of the fluid through the compressor when the 

Regarding claim 8, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 1, Lawrence et al. ‘466 as modified by Zinsmeyer ‘060 further discloses the limitations of wherein the controller is configured to control the device based on the presence of liquid in the fluid when the presence of liquid in the fluid exceeds a threshold {as shown in Fig. 1: Col 3, lines 3-6 and lines 45-64; and Col 4, lines 1-29}.  

Regarding claim 9, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 1, Lawrence et al. ‘466 disclose wherein the presence of liquid in the fluid is a quantitative value of an amount of liquid, a qualitative indication of liquid, or a combination thereof {see Col 2, lines 39-56, Col 3, lines 23-40, Col 6, lines 62-66 and Col 11, lines 13-24}.  

Regarding claim 10, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 1, Lawrence et al. ‘466 disclose wherein the controller is configured to actuate an indicator when the presence of liquid in the fluid exceeds a threshold {see Col 3, lines 23-40, Col 6, lines 62-66 and Col 11, lines 13-24}.  

Regarding claim 11, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the liquid detection system of claim 10, Lawrence et al. ‘466 as modified by Zinsmeyer ‘060 further discloses the limitations of wherein the indicator comprises a light emitting diode that illuminates when the presence of liquid in the fluid exceeds the threshold {see Col 4, lines 33-44}. 
 
Regarding claims 12, Lawrence et al. ‘466 disclose a refrigeration system, comprising: a heat exchanger (1) configured to establish a heat exchange relationship between a refrigerant and a heat transfer fluid, wherein the refrigerant is configured to absorb heat from the heat transfer fluid {as shown in Figs. 1-2: Col 1, lines 15-35}; a compressor (3) configured to circulate the refrigerant {as shown in Figs. 1-2: Col 1, lines 15-35};  a sensor (8) disposed in a conduit (10) 
However, Lawrence et al. ‘466 fail to disclose the limitations of wherein the controller comprises a processor and a memory, wherein the memory is configured to store instructions to be performed by the processor.
Zinsmeyer ‘060 teaches: the concept of the controller comprises a processor (17) and a memory (18), wherein the memory is configured to store instructions to be performed by the processor {as shown in Fig. 1: Col 3, lines 56-64, Col 4, lines 33-44 and Col 5, lines 40-50}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lawrence et al. ‘466 controller by the controller of Zinsmeyer ‘060 so as to include the use a processor and a memory, wherein the memory is configured to store instructions to be performed by the processor, in order to facilitate receiving/storing data and displays.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Lawrence et al. ‘466 in view of Zinsmeyer ‘060 to obtain the invention as specified in claim 12.

Regarding claim 13, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the refrigeration system of claim 12, Lawrence et al. ‘466 disclose wherein the sensor comprises a thermal flow sensor (15/16) {see Fig. 12: Col 10, lines 3-65}, wherein a tip portion (41) of the thermal flow sensor comprises the active sensor component, wherein the active sensor component comprises a heating element (16), and wherein the thermal flow sensor is configured to monitor the amount of power consumed by the heating element to maintain a temperature set point {see Fig. 12: Col 10, lines 3-65}. 

Regarding claim 15, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the refrigeration system of claim 12, Lawrence et al. ‘466 disclose wherein the device comprises the heat exchanger, and wherein the controller is configured to adjust a flow of the heat transfer fluid through the heat exchanger based on the presence of liquid in the conduit {see Col 5, lines 31-59}.  

Regarding claim 16, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the refrigeration system of claim 12, Lawrence et al. ‘466 disclose comprising a condenser (2) disposed downstream of the compressor, wherein the condenser is configured to establish a heat exchange relationship between the refrigerant and a coolant, the coolant is configured to  absorb heat from the refrigerant, the device comprises the condenser, and the controller is configured to adjust a flow of the coolant to the condenser based on the presence of liquid in the conduit{as shown in Fig. 1: Col 1, lines 19-32}.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. ‘466 and Zinsmeyer ‘060, further in view of Yoshikawa et al. (U.S. Patent No.: 4,506,518), hereinafter referred to as Yoshikawa et al. ‘518.

Regarding claim 14, the combination of Lawrence et al. ‘466 and Zinsmeyer ‘060 disclose and teach the refrigeration system of claim 12, Lawrence et al. ‘466 disclose wherein the device comprises the compressor {as shown in Figs. 1-2}.
However, the Lawrence et al. ‘466 fail to disclose the limitations of wherein the controller is configured to adjust a speed of the compressor based on the presence of liquid in the conduit.
Yoshikawa et al. ‘518 teach: the concept of the controller (50) is configured to adjust a speed of the compressor based on the presence of liquid in the conduit {see Fig. 1: Col 3, lines 7-18, Col 9, lines 36-46 and Col 10, lines 48-64}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Lawrence et al. ‘466 in view of Yoshikawa et al. ‘518 to obtain the invention as specified in claim 14.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. ‘466, in view of Yoshikawa et al. ‘518.

Regarding claim 19, Lawrence et al. ‘466 disclose the method of claim 17, except the limitations of wherein adjusting the operating parameter of the system based at least on the presence of liquid in the conduit when the presence of liquid in the conduit exceeds the threshold comprises adjusting a speed of the compressor.
Yoshikawa et al. ‘518 teach: the concept of adjusting the operating parameter of the system based at least on the presence of liquid in the conduit when the presence of liquid in the conduit exceeds the threshold comprises adjusting a speed of the compressor {see Fig. 1: Col 3, lines 7-18, Col 9, lines 36-46 and Col 10, lines 48-64}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lawrence et al. ‘466 controller by the controller of Yoshikawa et al. ‘518 so as to enable adjusting a speed of the compressor based on the presence of liquid in the conduit, in order to facilitate enhancement of the cooling capacity {Yoshikawa et al. ‘518   Col 6, lines 45-57}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Lawrence et al. ‘466 in view of Yoshikawa et al. ‘518 to obtain the invention as specified in claim 19.

Regarding claim 20, the combination of Lawrence et al. ‘466 and Yoshikawa et al. ‘518 disclose and teach the method of claim 19, Lawrence et al. ‘466 as modified by Yoshikawa et al. ‘518 further disclose the limitation of wherein adjusting the speed of the compressor comprises decreasing an amount of power supplied to a prime mover (13) of the compressor, such that a flow of the fluid through the conduit is reduced {see Col 6, lines 45-57}.  

Conclusion
3.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 20150241344 A1 to Mattejat; Arno.
U.S. 20130291568 A1 to Elstroem; Michael.
U.S. 5632154 A to Sibik; Lee L. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/23/2021